Citation Nr: 1644068	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from March 1961 to December 1983.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran in this case died in May 2012.  The death certificate reflects that the immediate cause of death was ruptured abdominal aneurysm.  No other immediate or contributing causes were identified.

The appellant claims that the Veteran's aneurysm is the result of hypertension and a heart disorder, which she further contends is the result of his exposure to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.312 (2015) (entitlement to service connection for cause of death warranted when a disability related to service caused or contributed substantially or materially to the Veteran's death).  A December 2012 Personnel Information Exchange System response indicates that the Veteran served in Vietnam from March 1971 to February 1972.  He has not been awarded service connection for any disability.

Regarding a heart disorder, if a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be service connected.  38 C.F.R. § 3.309(e) (2015).  While presumptive service connection based on herbicide exposure is not applicable to hypertension, 38 C.F.R. § 3.309(e), Note 2, it is considered a chronic disease subject to presumptive service connection where it manifested to a compensable degree within one year of separation from service.  38 C.F.R. § 3.309(a).  

Service treatment records suggest that hypertension may have been present during service or may have been developing at that time.  A May 1978 record shows an impression of possible postural hypertension following complaints of dizziness; other records reveal diastolic pressure of 90 mmHg or greater (118/94 and 124/92 (November 1970), 120/98 (September 1975)); still others show diastolic pressure between 80 and 89 (118/88 (October 1970), 114/82 (June 1974), 122/80 (May 1978), 135/80 (May 1978), and 110/80 (May1979)).  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension as including diastolic blood pressure predominantly 90 mm or greater); Prehypertension, UPTODATE, available at https://www.uptodate.com/contents/prehypertension (last visited November 8, 2016) (defining prehypertension as including diastolic blood pressure of 80 to 89 mmHg).

Moreover, in August 2014, the appellant submitted an opinion from Dr. Huang-Pascual, one of the Veteran's private physicians.  The doctor noted that the Veteran died from hypovolemic shock secondary to cardiovascular disease secondary to a ruptured aneurysm; that he was known to have hypertension, chronic kidney disease, hyperuricemia (an excess of uric acid in the blood), dyslipidemia (high cholesterol), and nephrolithiasis; and that his conditions of dyslipidemia and hypertension contributed to this cardiovascular disease of aneurysm.

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Given that there is evidence of a possible relationship between the Veteran's death from ruptured abdominal aneurysm and hypertension and/or ischemic heart disease, but Dr. Dr. Huang-Pascual's opinion was not stated definitively and did not identify hypertension as having onset during service or explain which, if any, cardiovascular disease other than aneurysm contributed to his death, a medical opinion is necessary to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's death.

The claims file must be sent to the physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that hypertension was incurred in service, or manifested to a compensable degree within one year following separation from service and, if so, whether it either caused or contributed substantially or materially to the Veteran's death.

The physician should also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran had ischemic heart disease that either caused or contributed substantially or materially to the Veteran's death.

A complete rationale should accompany any opinion provided.

2. After the above development has been completed, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




